                 1:20-cv-01935-MGL                Date Filed 08/06/20        Entry Number 16            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                        Alex D. Taylor,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:19-cv-01935-MGL
      South Carolina Department of Corrections                     )
                                                                   )
                                                                   )
                                                                   )

                            Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Alex D. Taylor, shall take nothing of the defendant, South Carolina Department of Corrections,
and this action is dismissed with prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: August 6, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
